DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/21, 6/22/21, 9/15/21, 11/2/21, 7/26/22, 10/6/22, and 10/14/22 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement have been considered by the examiner.
Drawings
The drawings were received on 11/30/20.  These drawings are acceptable.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “cooling channels penetrating between adjacent ones of the battery cells” on line 4 of Claim 1.  Note that the verb penetrate is a transitive verb thus there is no direct object to receive the action of the verb.  For that reasons, it is unclear as to what structure the cooling channels is penetrating.  For the purpose of compact prosecution, cooling channels is interpreted as “extending” between the adjacent ones of the battery cells.
Claims 22-23 are rejected for depending on rejected Claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over DE102016206463 (hereinafter, DE’463; relying on translation) in view of Kobune et al., US 20150349389 (hereinafter, Kobune).
As to Claim 1:
	DE’463 discloses a battery pack (110 unit module), comprising: 
battery cells (3) adjacent to each other ; 
cooling channels (4 cooling tubes) penetrating between adjacent ones of the battery cells; 
a cell holder (1, 2 distributor plate) to accommodate the battery cells (3), the cell holder (1,2) including hollow protruding portions (17 clamping fingers) surrounding the cooling channels (4 cooling tube), respectively, and protruding away from the battery cells (see Fig. 1, 2A, 2B, 3A); and 
a separation member (12, 13 end contact protection) on the cell holder (1, 2), the separation member including: 
	Open/hole areas (see holes on 12, 13) opened, and 
a shield area (see closed portions between holes) that closes above the vent portion (the vent portion would be the end of the cylindrical battery where the terminals are).
	DE’463 doesn’t disclose: (a) open/holes are inserted into the protruding portions; and (b) a vent portion even though DE’463 does disclose a cylindrical battery with terminals ends.
	In the same field of endeavor, Kobune also discloses a battery module having cylindrical cells end plates on top of cell holders with spacing in between the battery cells (Abstract, Fig. 4A, 8) similar to that of DE’463.  Kobune also disclose a safety valve on the terminal of the battery valve as to eject gas and depressurize the battery container [0053].  Kobune also teaches that the end plate such as the voltage detection boards 201 and 202 can have hole as to be fastened into the main case ([0099], Fig. 8).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a vent on the battery cell of Kobune and incorporate hole to allow protruding structure such as fastener to attach the end plate to the main cell holder as to eject gas and depressurize the battery container [0053], and allow the end plate to securely attach itself to the cell holder ([0099], Fig. 8), respectively.

    PNG
    media_image1.png
    1112
    1295
    media_image1.png
    Greyscale

As to Claim 2:
	DE’463 discloses the shield area (see closed portions between holes) overlaps an entire area of the separation member (12, 13 end contact protection) except the open areas of the separation member (see Fig. 1 above – there is no closed portion at the hole of the contact protection plate).  
As to Claim 3:
	DE’463 discloses the shield area (see closed portions between holes) of the separation member (12, 13) is plate(flat)-shaped, and the open areas are hole-shaped through the shield area (see Fig. 1 above).  
As to Claim 8:
	DE’463 discloses each of the hollow protruding portions includes a wall body having a circular, oval, or polygonal shape surrounding a corresponding one of the cooling channels (Fig. 1, 2A, 2B, 3A shows cone and circular shape).  
As to Claim 9:
	DE’463 discloses a hollow protruding portions and an open areas, but does not disclose they are interference fit with each other.
	Kobune teaches above that the end plate such as the voltage detection boards 201 and 202 can have hole as to be fastened into the main case ([0099], Fig. 8).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a hole to allow protruding structure of DE’463 such as a fastener onto the cooling structure as to attach in an interference fit to the end plate as taught by Kobune as to allow the end plate to securely attach itself to the cell holder ([0099], Fig. 8).
As to Claim 10:
	DE’463 discloses a protrusion that gradually reduced in a protrusion direction of a corresponding one of the hollow protruding portions.
	However, DE’463 does not the open/holes area includes a wall body having the gradually reduced circumference.
	Nonetheless, Kobune teaches above that hole can be incorporate into the cooling protrusions as to hold the end plate together with the cell holder ([0099], Fig. 8), which would allow the open/holes to have the gradually reduced circumference of the cooling channels.
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a hole to allow protruding structure of DE’463 such as a fastener onto the cooling structure as to attach in an interference fit to the end plate as taught by Kobune as to allow the end plate to securely attach itself to the cell holder ([0099], Fig. 8).
As to Claim 11:
	DE’463 discloses comprising a connection (6, 16 contacting unit) electrically connected to the battery cells, the connection being between the cell holder (1, 2) and the separation member (12, 13).  
	Even though DE’463 does not disclose the contacting unit as a circuit connection/board, DE’463 does disclose that the connection unit is connecting the batteries with the coolant circuit [0061], which means that the contacting unit either have circuitry and wiring allowing the battery to electrically contact the coolant circuit or that the coolant circuit can be easily incorporated onto the connection plate as to reduce the size of the battery.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a connection unit having circuit board as taught by DE’463 as to have circuitry and wiring allowing the battery to electrically contact the coolant circuit or that the coolant circuit can be easily incorporated onto the connection plate as to reduce the size of the battery.
As to Claim 12:
	DE’463 discloses the connection (6, 16 contacting unit) includes openings (see Fig. 1), but does not disclose that the protrusion is inserted into the openings of the connection.  
	However, Kobune discloses that the end plate such as the voltage detection boards 201 and 202 can have hole as to be fastened into the main case ([0099], Fig. 8).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate of fastener structure as to extends from the outer case to the cell holder passing through the end plate and the circuit connection board as taught by Kobune as to allow the end plate and the circuit board to securely attach themselves to the cell holder ([0099], Fig. 8).
As to Claim 13:
	DE’463 discloses the openings of the circuit board include: at least one first opening having a hole shape, each of the at least one first opening overlapping a single one of the cooling channels; and at least one second opening having a hole shape, each of the at least one second opening overlapping adjacent ones of the cooling channels (see Fig. 1 – DE’463 discloses multiple the of the connection board 6 and 16 correspond to the multiple adjacent openings of the cooling channels).  

    PNG
    media_image2.png
    234
    283
    media_image2.png
    Greyscale

As to Claim 14:
	DE’463 discloses the at least one second opening exposes edge parts of a pair of the battery cells that are adjacent to each other, with adjacent different cooling channels (see Fig. 1 – DE’463 discloses multiple the of the connection board 6 and 16 correspond to the multiple adjacent openings of the cooling channels.  Note that the edge part is the outer circumference or the perimeter of the battery cell.  The edge area can be seen by aligning the holes of Fig. 2B adjacent to the cooling structure 4 of cell holder 1 to the edge of the battery cell in Figure 1).  

    PNG
    media_image3.png
    1022
    939
    media_image3.png
    Greyscale

As to Claim 16:
	DE’463 discloses the at least one first opening and the at least one second opening are arranged in an alternate pattern in a row direction of the battery cells (see the row of apertures on connection 6 and 16).  

    PNG
    media_image4.png
    270
    241
    media_image4.png
    Greyscale

As to Claim 17:
	DE’463 discloses pairs of the cooling channels are at opposite sides of each one of the battery cells in the row direction of the battery cells, at least one cooling channel of each one of the pairs of cooling channels at a first side of the opposite sides of each one of the battery cells is exposed through the at least one first opening, and the pair of cooling channels at a second side of the opposite sides of each one of the battery cells are exposed through the at least one second opening (as shown in Figure 1 below, there are multiple holes on connection 6 and 16 corresponding to the holes of cell holder 1 and 2 there the cooling channels are exposed through).  

    PNG
    media_image5.png
    1177
    1579
    media_image5.png
    Greyscale

As to Claim 18:
	DE’463 discloses the cell holder includes an upper holder (2) in which an upper end portion of each of the battery cells is assembled, and a lower holder (1) in which a lower end portion of each of the battery cells is assembled, and the separation member (12, 13) includes an upper separation member (13) on the upper holder and a lower separation member (12) on the lower holder (see Fig. 1).  
As to Claim 19:
	DE’463 discloses a connection (6, 16) electrically connected to the battery cells, the connection being between the upper holder and the separation member (see Fig. 1).
	DE’463 does not disclose that the cooling channels 4 start at the end plates 12 and 13 and passing through other plates such as 6, 16 1, and 2 in between the end plates (Figure 1).
	However, Kobune as disclosed above teaches that a structure such as a fastener or protruding structure can be extending from the outer layer to the inner layer of the battery module as to securely attach all the components together (Fig. 8).

    PNG
    media_image6.png
    661
    1221
    media_image6.png
    Greyscale

	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a fastener or protruding structure extending to the inner layer of the battery module of DE’463 as taught by Kobune as to securely attach all the components together (Fig. 8).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over DE102016206463 (hereinafter, DE’463; relying on translation) in view of Kobune et al., US 20150349389 (hereinafter, Kobune), as applied to Claim 1 above, and further in view of Lindstorm et al., US 20190140235 (hereinafter, Lindstorm).
As to Claim 4:
	DE’463 discloses further comprising a discharge path between the shield area of the separation member and each of the battery cells or between the shield area and the cell holder, the discharge path to discharge a discharge gas from the vent portion (13; the vent portion is on the battery cell).  
	DE’463 does not disclose a discharge path in between the shield area and the cell holder as to discharge gas from the vent portion.
	Kobune does disclose lower case 11 allowing passage of gas emitted from the battery cells ([0137], Fig. 20).
	However, Kobune does not disclose the discharge path is between the shield area and the cell holder.
	In the same field of endeavor, Lindstorm also discloses a battery modules having cell holder and shield area (Fig. 5) similar to that of DE’463.  Lindstorm further discloses the battery module having a thermal gas chamber 59 in between the cell holder 54 and a shield area 30a where thermal runaway gas 51 can be discharged outside via a vent port 14a on the housing ([0038], Fig. 5).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a gas discharge path between the shield area of the separation member of DE’463 as taught by Lindstorm and Kobune as to allow thermal runaway gas to be  safely discharged outside via a vent port 14a on the housing (Lindstorm: [0038], Fig. 5).
As to Claim 5:
DE’463 does not disclose a discharge path is arranged between two ends.
	Lindstorm further discloses the battery module having a thermal gas chamber 59 in between the cell holder 54 and a shield area 30a where thermal runaway gas 51 can be discharged outside via a vent port 14a on the housing ([0038], Fig. 5).  Additionally, Lindstorm discloses that the first end is at the shield area defined by 30a and the second end is at the vent port 14a (Fig. 5). 
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a gas discharge path defined by the two ends of DE’463 as taught by Lindstorm and Kobune as to allow thermal runaway gas to be  safely discharged outside via a vent port 14a on the housing (Lindstorm: [0038], Fig. 5).
As to Claim 6:
DE’463 does not disclose a continuously discharge path.
	Lindstorm further discloses the battery module having a thermal gas chamber 59 in between the cell holder 54 and a shield area 30a where thermal runaway gas 51 can be discharged outside via a vent port 14a on the housing ([0038], Fig. 5).  Additionally, Lindstorm discloses continuous discharge path (Fig. 5). 
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a gas discharge path continuous between the shield area of the separation member of DE’463 as taught by Lindstorm and Kobune as to allow thermal runaway gas to be  safely discharged outside via a vent port 14a on the housing (Lindstorm: [0038], Fig. 5).
As to Claim 7:
	DE’463 discloses the cooling channels (4 cooling tube), the separation member (12, 13), and the open areas (see holes on 12, 13), the cooling channels being spatially separated from the discharge path having one side closed by the separation member (Fig. 1 - The cooling channel 4 is spatially separated by having the hollow protruding structure that is extending vertically with an end plate at the terminal of the battery cells).  
	DE’463 does not disclose the cooling channels penetrate the separation member.
Kobune teaches above that the end plate such as the voltage detection boards 201 and 202 can have hole as to be fastened into the main case ([0099], Fig. 8).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a hole to allow protruding structure of DE’463 such as a fastener onto the cooling structure as to attach the end plate as taught by Kobune as to allow the end plate to securely attach itself to the cell holder ([0099], Fig. 8).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over DE102016206463 (hereinafter, DE’463; relying on translation) in view of Kobune et al., US 20150349389 (hereinafter, Kobune), as applied to Claim 1 above, and further in view of Jan et al., US 20140255748 (hereinafter, Jan).
	DE’463 discloses comprising a connector (125, connection member) and batteries exposed at the second opening as shown in Figure 1, but DE’463 does not disclose that the connector is exposed through the second opening. 

    PNG
    media_image7.png
    615
    921
    media_image7.png
    Greyscale

	As shown in Figure 1 above, it is not clear which holes on the cell holder 1 and 2 the connector of connection plate 16 would reach the battery.
	In the same field of endeavor, Jan also discloses a battery pack having cylindrical battery in between the connection (250) (Abstract, [0029]) similar to that of DE’463.  Jan also discloses in Figure 2A and 2B that the hole is off to the side of the battery as shown and the wire 236 can still be routed to connect to the battery from any hole.  Furthermore, Jan discloses that the apertures can be circular or assume any geometric configuration and shapes [0029]. 
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate connection through hole on the side of the batteries where the edge of the batteries are shown as taught by Jan to the battery module of DE’463 as Jan teaches that the apertures can be circular or assume any geometric configuration and shapes [0029].
Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over DE102016206463 (hereinafter, DE’463; relying on translation) in view of Kobune et al., US 20150349389 (hereinafter, Kobune), as applied to Claim 1 above, and further in view of Houchin-Miller et al., US 20100047682 (hereinafter, Houchin).
	DE’463 discloses upper separation number and lower separation unit (Fig. 1) but does not disclose upper and lower duct in the arranged structure. 
	In the same field of endeavor, Houchin also discloses a battery module as to cool and heat the batteries in the module [0003] similar to that of DE’463.  Houchin further discloses that one side of the battery module has the coolant inlet 76 and the other side has an coolant outlet 78 in opposite direction as to create a cross-flow (diagonal) to effectively cool/heat the battery in the battery  module ([0075], Fig. 20, 21).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate additional coolant ducts as the top and bottom of the housing of DE’463 as taught by Houchin as to effectively cool/heat the battery in the battery  module ([0075], Fig. 20, 21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park discloses a battery module 600 with circuit board 500 and upper and lower case that hooks onto the circuit board (Fig. 8, 9).

    PNG
    media_image8.png
    1668
    1086
    media_image8.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723